Title: 7th.
From: Adams, John Quincy
To: 


       Went in the morning to Church: Mr. Harrison who is always with the Ladies squired them there
       
        “E’en Churches are no Sanctuaries now.”
       
       A gentleman preach’d from a text in the Psalms. He spoke well, but was so slow that the first part of a phrase was lost before he finish’d the last. After Church I paid a visit with Mr. D. Le Roi and Captain Kortright, to Miss van Berkel, who arrived two days agone; she was not within, and to Miss Alsop, who is a little too much the Coquet, and injures her appearance by affectation. Dined with Mr. Le Roi. At 7. in the evening I went and drank tea with Miss Marshall: there was a considerable party there, and I was introduced to Miss van Berkel whom I had formerly seen in Holland. She cannot be called handsome but has that affability which is to me much more agreeable in a Lady than Beauty alone. She complains much of her misfortune in not speaking the Language, and is fearful that she appears awkward and ill bred, because she does not speak: and really, no person can, have an idea, how disagreeable it is to be in a Country, and not speak the Language; without having been himself in that predicament. Here it is worse than anywhere else, because there are fewer persons who speak any foreign Language: and the few Ladies, that can speak a little french, are so bashful, that there is no persuading them to talk. Miss Susan Livingston pleases me much better now than she did the first times I was in Company with her. We walk’d in the evening half an hour on the mall, in Broad way, after which I waited upon Miss van Berkel home.
      